DETAILED ACTION
	
Introduction
Claims 1-12 and 16-23 are pending. Claims 13-15 were previously cancelled. Claims 16-23 are new. This Office action is in response to Applicant’s response dated 2/16/2021.

Response to Arguments
Applicant’s arguments are discussed below.
Applicant’s election of Group 1 with traverse
Applicant has amended the independent claims and now argues that the amendments allow Groups 1 and 2 to be examined together without significant burden. Examiner agrees and therefore rejoins the claims. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-23 are rejected under 35 U.S.C. 103 because they are unpatentable over Vaswani (US 2015/0156280) in view of Jain (US 2015/0371142).
Regarding claims 1 and 11, Vaswani teaches a method, on a terminal of a telecommunications network, comprising: obtaining a data structure relating to at least two views 
However, Vaswani does not teach at least one of said client application views being linked in said data structure to at least one other of said client application views by a navigation link for browsing said data structure. Nonetheless, Jain teaches a system for retrieving web pages whereby the system maintains a prediction model stored in a data structure such as a text file, and whereby the prediction model links parent web pages to child web pages via a directed graph. See par. 158. For instance, the prediction model may store a hyperlink to the parent web page http://www.NewsWebsite.com/ in association with hyperlinks to child web pages http://www.NewsWebsite.com/top_story.html, http://www.NewsWebsite.com/finance.html, http://www.NewsWebsite.com/sports.html,” and http://www.WeatherWebsite.com/. See par. 135-141.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vaswani so that the request configuration 
Regarding claim 2, Vaswani and Jain teach wherein the method furthermore comprises the following steps: obtaining, in the data structure relating to the views of the application, of at least one second attribute for at least one second view distinct from the current view and linked to the current view by at least one navigation link; and generating a request relating to the second view to the server as a function of the second attribute obtained (Vaswani teaches that the client may receive a request from the user for a second web page while the user is viewing the first web page. Vaswani further teaches that the client responsively obtains a request mode that corresponds to the second web page. Jain teaches a data structure that links web pages together via a directed graph (See par. 135-141), which suggests modifying the system of Vaswani so that the request configuration information links the first and second web pages together via a directed graph, because doing so is beneficial for the reasons provided above with respect to claim 1).
Regarding claims 3 and 18, Vaswani teaches wherein the data structure relating to the views of the application is obtained from a management device of said telecommunications network (The client may obtain the request configuration information from an analysis/intermediary system that generates the request configuration information. See par. 14-15).
 Regarding claims 4 and 19, Vaswani teaches wherein the data structure relating to the views of the application is obtained in reply to a request for connection of the client application to the server application (The client may obtain the request configuration information from the analysis/intermediary system at the start of a browsing session. See par. 15).
Regarding claim 5, Vaswani and Jain teach wherein the data structure relating to the views of the application comprises an oriented graph (As indicated in the discussion of claim 1, Jain teaches a prediction model that stores link relationships between web pages in the form of a directed graph. See par. 135-141).
Regarding claims 6 and 20, Vaswani teaches wherein one of said at least one first attribute associated with the view in said data structure is a request policy attribute (Vaswani teaches a request mode, which may be considered a policy attribute. See par. 26).
Regarding claims 7 and 21, Vaswani and Jain teach wherein one of said at least one first attribute associated with the view in said data structure is a priority attribute (Jain teaches that the prediction model includes a probability that the user will access the second web page while viewing a first web page (See par. 135-141), which may be considered a priority attribute as a higher probability indicates a higher priority for pre-fetching the second web page. It would have been obvious to modify the system of Vaswani to incorporate the Jain’s pre-fetch attribute for the reasons provided above with respect to claim 1).
Regarding claims 8 and 22, Vaswani and Jain both teach wherein, in said data structure, one of said at least one first attribute of the view is associated with at least one service of the server application associated with the view (Vaswani teaches that the first web page can be any type of web page, including a web page for a service. Moreover, Jain teaches that a pre-fetched web page may be a bill pay web page, which suggests modifying the system of Vaswani so that the first/second web page is a bill pay web page because doing so allows the system to be used to retrieve bill pay web pages according to a request mode determined by the request configuration information. See par. 129, 150).
Regarding claims 9 and 23, Vaswani teaches further comprising: collecting usage data relating to at least one of said client application views; and transmitting the usage data to said management device (Vaswani teaches that the client collects performance statistics and transmits the performance statistics to the server for use by the server in updating the request configuration information. See par. 53. Moreover, Jain teaches collecting browsing data of a user and transmitting the browsing data to a server for generating and updating prediction models for the user (See par. 125-127), which suggests modifying the system of Vaswani to collect browsing data to facilitate updating of the request configuration information).
Regarding claims 10 and 12, Vaswani teaches a method, in a managing device of a telecommunication network, wherein the method comprises the following steps: obtaining a data structure relating to at least two views of a client application communicating, when executing, with a server application of a server of said telecommunications network (An analysis/intermediary system generates request configuration information See par. 34; fig. 3), said data structure comprising, for at least one of said views, the following data associated with the view: a parameterization attribute of a request to said service (The request configuration information includes a corresponding request mode for each of a plurality of web pages. See par. 34; fig. 3); and transmitting the obtained data structure to said client application (The analysis/intermediary system transmits the request configuration information to a client. See par. 44).
However, Vaswani does not teach that the data associated with the view comprises a navigation link for browsing data structure for navigating to another view of said views. Nonetheless, Jain teaches a system for retrieving web pages whereby the system maintains a prediction model stored in a data structure such as a text file, and whereby the prediction model 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vaswani so that the request configuration information includes web pages linked together by a directed graph because doing so allows the client to pre-fetch a second web page that is linked to the first web page before the user requests the second web page. 
Regarding claims 16-17, Vaswani and Jain teach further comprising: receiving usage data associated with at least one view of said client application; updating, as a function of the usage data received, at least one item of data associated with the view in the data structure (Vaswani teaches that the client collects performance statistics and transmits the performance statistics to the server for use by the server in updating the request configuration information. See par. 53. Moreover, Jain teaches collecting browsing data of a user and transmitting the browsing data to a server for generating and updating prediction models for the user (See par. 125-127), which suggests modifying the system of Vaswani to collect browsing data to facilitate updating of the request configuration information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459